DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made of Applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d) based on application IN201821024153 filed in India on 6/28/2018. Certified copy of the foreign priority document is on file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/25/2019 is in compliance with the provisions of 37 C.F.R. 1.97. Accordingly, all references cited in the IDS have been fully considered.

Drawings
The drawings are objected to because x-axis and y-axis unit labels are missing in Figures 1A-C and 2. Thus, the % glucan conversion over time or the % glucose recovery cannot be estimated from the graphs. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.

Claim Objections
Claim 1 is objected to because of the following informalities: (i) the phrase “excess of water” in steps d) and f) has incorrect grammar and should be changed to . Appropriate correction is required.
Claim 2 is objected to because there should be no space in between the words “in to” in line 2.  Appropriate correction is required.
Claims 6-7 are objected to since the word “sulphuric” should be amended to the American English spelling “sulfuric”.
Claim 8 is objected because it ends with a semicolon instead of a period. MPEP § 608.01(m) states “Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations.”  
Claim 9 is objected to since the word “of” is missing after “pH” in line 4. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 6 and 15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor  regards as the invention.
Claim 6 lists a specific group of alternatives for the acid solution, which is considered a Markush grouping. A Markush grouping is a closed group of alternative members. However, the claim recites that the acid solution is “selected from the group comprising…”. Since the term “comprising” indicates that the acid solution is open to 
The term “effectively improve” in claim 15’s clause “wherein the concentration of cellulosic enzyme inhibitors is significantly reduced to effectively improve the production/recovery/conversion of sugars from lignocellulosic biomass” is a relative term which renders the claim indefinite. It cannot be determined what is the reference from which the claimed method’s improvement is based on. Is the amount of sugar produced by the claimed method compared to a method having one pretreatment (ex. acid hydrolysis alone), or relative to one having no pretreatment of biomass prior to saccharification? For the purpose of applying prior art, the latter interpretation is taken.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-4, 6-7, 9, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Garrett et al. (Pub. No. WO 2013/082616 A2) in view of Wang et al. (Pub. No. US 2015/0329887 A1), Parekh et al. (Pub. No. US 2010/0268000 A1; IDS cited), Kemppainen et al. (Bioresource Technology 2012, Vol. 117, pages 131-139; IDS cited), and Herak et al. (Pub. No. US 5,627,269).
According to Garrett et al., lignocellulose biomass is made of crystalline cellulose fibrils embedded in a less organized hemicellulose matrix, which in turn is matrixed with a complex lignin structure. Naturally occurring biomass is recalcitrant to full hydrolysis by cellulases thus some pretreatment is typically performed before attempting enzymatic hydrolysis. However, pretreated biomass has high viscosity when incorporated into a liquid phase for saccharification thereby rendering it difficult to handle, limits the concentration of biomass in reactions, and reduces the efficiency of enzymes. There is therefore a need for liquefaction processes that address these problems (par. [0003]).
et al. discloses liquefaction methods that reduce viscosity of biomass slurry and/or affect depilling of cellulose fibers such that the resulting biomass is suitable for downstream processes involving hydrolysis to sugar monomers, which can be transformed into other molecules such as ethanol (par. [0004]). Liquefaction of biomass enables biomass slurries to be transferred readily and processed with significantly higher consistencies, as well as allows better temperature and pH control, continuous operation of reaction vessels, and reduces water usage (par. [0005]).
The biomass is preferably lignocellulosic and encompasses seeds, grains, plant waste, byproducts of food or industrial processing like stalks, corn and corn byproducts like corn stover, energy crops, agricultural residues, forestry residues, grasses like cereals, wood and wood byproducts like wood chips, paper and paper byproducts like pulp (par. [0009], [0056]-[0064]). Suitable ratios of biomass and aqueous liquid in the biomass slurries include 1:1 to 1:7 (par. [0010]).
To improve accessibility of enzymes to the polysaccharides interwoven with a matrix of cellulose, hemicellulose, and lignin in lignocellulosic fibers, pretreatment is necessary prior to enzymatic hydrolysis (par. [0068]). Any pretreatment process can be used including acid hydrolysis using 0.001-10% acid like nitric acid, sulfurous acid, nitrous acid, phosphoric acid, acetic acid, hydrochloric acid, and sulfuric acid (par. [0069]). Acid hydrolysis can be carried out at temperatures from 20 to 100[Symbol font/0xB0]C and for a time period of 2 minutes to 10 hours, preferably 10 minutes to 1.5 hours (par. [0071]). An embodiment entails combining the biomass with a dilute solution of a strong acid and a metal salt in a reactor (par. [0073]). 

Following pretreatment, the pretreated biomass can be subjected to vacuum application to remove the acid or neutralized prior to liquefaction (par. [0080]). The entire pretreatment mixture having both soluble and insoluble fractions can then be liquefied, or the solubilized sugar-containing fraction can be separated from insoluble particles beforehand (par. [0081]).
Liquefaction typically comprises incubating a biomass slurry containing at least 5% by weight of pretreated biomass solids and an aqueous phase with one or more hydrolyzing proteins (par. [0085]). It can be carried out at temperatures greater than room temperature such as from 40-80[Symbol font/0xB0]C (par. [0085]) for a period of time ranging from 2 minutes to 4 hours like 0.5-1 hour (par. [0086]). Hydrolyzing proteins suitable for liquefaction include cellulases, hemicellulases, and other proteins that enhance saccharification (par. 0095]).
The methods of Garrett et al. are comparable to the instant application’s process for pre-treating lignocellulosic biomass for the following reasons:

Pretreating the biomass feedstock by combining the biomass feedstock with a solution of an acid in a reactor, which suggests the feedstock is soaked in acid, is equivalent to “e) soaking the feed material obtained from the preceding step d)”.
The embodiment of removing the solubilized portion from the solid fraction after acid treatment is analogous to “f) optionally removing excess of water from the feed material obtained from preceding step e)”.
Additionally pretreating the acid-treated biomass with steam corresponds to “g) steam pre-treating the feed material obtained from the preceding step f)”.
Neutralizing the pretreated biomass prior to liquefaction is identical to “h) neutralizing the slurry obtained from the preceding step g)”.
Liquefying a biomass slurry containing the pretreated biomass solids using one or more hydrolyzing proteins like cellulase meets the step “i) optionally saccharifying the neutralized slurry obtained from the preceding step h)”.
Garrett et al. is different from the claimed process in that it does not teach the step “b) chopping of cellulosic biomass using knife-mill to have a cellulosic biomass feed material of size in the range of 1 mm to 40 mm”.
Nonetheless, it is known in the art that one key step in bioconversion of lignocellulose is size reduction as substantiated by Wang et al.. Before pretreating a lignocellulosic biomass, Wang et al. teaches cleaning and adjusting it for size and moisture content. There are several known mechanical processes to reduce the size of et al. also teaches forming an aqueous slurry of sized-reduced lignocellulose material as the starting material for pretreatment (par. [0039]). Since size reduction is a necessary preparation step, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to include a step of size reduction using knife-milling in Garrett et al.’s method. The additional step is predicted to reduce the lignocellulosic biomass to a size suitable for later pretreatment and hydrolysis. Athough Wang et al. does not specify the final size of the lignocellulosic biomass, Parekh et al. chopping corn stalks with a knife mill to 0.25 inch sizes (equivalent to 6.35 mm) and screening them through a 2 mm sieve prior to mixing with water to form a slurry (par. [0108]). Thus, one with ordinary skill in the art would have employed knife-milling to chop the lignocellulosic biomass to about 6.35 mm pieces as shown by Parekh et al. with reasonable expectation that the reduced size would form a slurry when combined with water and facilitate production of sugars.
The rationale to support obviousness is that all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results. See MPEP § 2143 and KSR, 550 U.S. 398, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976).
et al. also does not teach the step “c) feeding of feed material obtained from the preceding step b) in to a horizontal counter current extraction unit through one end” and “d) removing excess of water from the feed material obtained from the preceding step c)”.
As stated above, Garrett et al. discloses an embodiment wherein the biomass is pretreated with heat before acid treatment (par. [0075]). One known heat pretreatment is use of hot water for extraction. Kemppainen et al., for example, states that hot water extraction (HWE) was previously found to separate water-soluble tannings from bark material with less degradation (first par. under Section 3.3, p. 134) but would not be sufficient to obtain high enzyme hydrolysis yields (third par. under Section 3.1, p. 133). Thus, Kemppainen et al. tested the effect of HWE followed by steam explosion before enzymatic hydrolysis. HWE was carried out in a horizontal Drais reactor with ploughshare mixing using hot water at 80[Symbol font/0xB0]C for 120 minutes and then pressing the mixture prior to steam explosion (second par. under Section 2.3, p. 132). Results show that HWE followed by steam explosion dissolved and possibly degraded neutral and acidic hemicelluloses, giving similar total yield compared to steam explosion alone but with less extractives and ash, as well as higher glucan content and less acidic polysaccharides compared to starting material (Table 2, p. 134; Figure 2, p. 136). The yields obtained by Kemppainen et al. appear to be higher than what has previously been reported on spruce bark (ninth par. under Section 3.3, p. 136-137). It is proposed that HWE would remove water-soluble compounds that can reduce hydrolysability of spruce bark when further subjected to acid-catalyzed steam explosion (tenth par. under Section 3.3, p. 137). A person with ordinary skill in the art before the effective filing date Id.
Kemppainen et al. does not reveal if the horizontal Dais reactor used for hot water extraction is a “horizontal counter current extraction unit”. Despite this, horizontal counter current extractors are known in the art. For instance, Herak et al. discloses an extractors comprising a jacketed cylindrical vessel having a removable top and a support disk positioned near the bottom, wherein an extraction fluid is pumped through an insulated line to the top, passes through a distributor, and drains down the support disk. The extractor is preferably a continuous countercurrent extractor because this type of extractor recovers more polysaccharides. There are different geometries that can be used in a countercurrent process including a horizontal extractor in which solids move along a conveyor belt (lines 4-29, col. 4). One with ordinary skill in the art would have replaced the horizontal Dais reactor with a horizontal continuous countercurrent extractor and expect that it would add hot water at 80[Symbol font/0xB0]C to a lignocellulosic biomass, thereby helping help extract water soluble sugars and other compounds from said biomass. Simple substitution of one known element for another to obtain predictable results is the rationale supporting obviousness. Id.
Hence, claim 1 is obvious over Garrett et al. in view of Wang et al., Parekh et al., Kemppainen et al., and Herak et al..

Regarding claim 3: adding hot water at 80[Symbol font/0xB0]C satisfies the requirement that the temperature of hot water in step c) is “in the range of 70 to 90 [Symbol font/0xB0]C”.
Regarding claim 4: performing HWE for 120 minutes in the modified method fulfills “step c) is carried out for 5 to 120 minutes”.
Regarding claim 6: acid hydrolysis using an acid like nitric acid, sulfurous acid, nitrous acids, phosphoric acid, acetic acid, hydrochloric acid, and sulfuric acid in the amount of 0.001-10% such as 1% reads on “step e) is carried out in a 1 to 2 % acid solution and wherein acid solution is selected from the group comprising of sulphuric acid, nitric acid and phosphoric acid”. According to MPEP § 2144.05(I), a prima facie case of obviousness exists when the claimed ranges "overlap or lie inside ranges disclosed by the prior art". In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed.Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.). 
Regarding claim 7: the embodiment of using 0.001-10% acid such as 1% at temperatures from 20 to 100[Symbol font/0xB0]C for a preferred time period of 10 minutes to 1.5 hours (10-90 minutes), wherein applicable acid includes sulfuric acid, meets the limitation 
Regarding claim 9: steam explosion being conducted at high pressure like 50-300 psi (or about 3-20 bar) and temperature like 150-250[Symbol font/0xB0]C for a time period such as 10 seconds to about 10 minutes reads on “wherein the steam pre-treating of the feed material in step g) is carried using a steam explosion at a temperature of 150 to 200 °C, for a residence time of 1 to 30 minutes, at a pressure of 5 to 30 bar and at a pH 3 to 5”.
Even though Garrett et al. does not indicate the pH at which the biomass feedstock is subjected to steam explosion, Kemppainen et al. teaches performing steam explosion at pH 5 (Figure 1, p. 135; Figure 2, p. 136). It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to  further alter the modified method and perform steam explosion of lignocellulosic biomass feedstock at pH 5.
Regarding claim 11: liquefaction of pretreated biomass feedstock using one or more hydrolyzing proteins like cellulases and hemicellulases, which are enzymes that catalyze hydrolysis of cellulose and hemicellulose into saccharides, corresponds to “the saccharification in step i) is carried out using enzymes”.
Regarding claim 12: the cellulases are identical to “the enzymes are cellulases”.
Regarding claim 13: Garrett et al. teaches performing acid hydrolysis for 2 minutes to 10 hours, preferably 10 minutes to 1.5 hours (10-90 minutes), and carrying out the other pretreatments such as steam explosion for about 0.5-10 hours such as 1 hour (par. [0075]). These teachings read on the additional requirement that step c) and step e) are “carried out for 60 minutes”. 
et al. teaches using feedstock having a moisture content of about 45-55% by weight for steam explosion (par. [0076]), which suggests the biomass feedstock to be present in the amount of 45-55% (solid:liquid ratio of 0.82-1.22:1). Thus, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to adjust the relative amount of the biomass feedstock to about 0.82-1.22:1 and predict that such solid:liquid ratio would be suitable for subsequent pretreatment.
Regarding claim 15: Garrett et al. teaches that subjecting a lignocellulosic biomass to mechanical, thermal, and/or chemical pretreatment before enzymatic hydrolysis improves the accessibility of enzymes to the polysaccharides interwoven in a complex network of cellulose, hemicellulose, and lignin. In addition, Kemppainen et al. suggests that hot water extraction before acid treatment and steam explosion would remove water-soluble compounds that reduce hdyrolysability of a lignocellulosic biomass. These teachings satisfy the requirement that the cellulosic enzyme inhibitors would be significantly reduced such that production of sugars from lignocellulosic biomass is effectively improved. As set forth above (see rejection under 35 U.S.C. 112), the term “effectively improve” in the limitation “wherein the concentration of cellulosic enzyme inhibitors is significantly reduced to effectively improve the production/recovery/conversion of sugars from lignocellulosic biomass” is interpreted to be based on the amount of sugar produced by a method without any pretreatment.

Claims 1-9 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Garrett et al. (Pub. No WO 2013/082616 A2) in view of Wang et al. (Pub. No. US 2015/0329887 A1), Parekh et al. (Pub. No. US 2010/0268000 A1; IDS cited), Kemppainen et al. (Bioresource Technology 2012, Vol. 117, pages 131-139; IDS cited), Herak et al. (Pub. No. US 5,627,269), Xing et al. (Pub. No. US 2014/0287076 A1), and Poggenpohl (Pub. No. US 2015/0090132 A1).
The teachings of Garrett et al., Wang et al., Parekh et al., Kemppainen et al., and Herak et al. are set forth above and applied herein. Garrett et al., Wang et al., Parekh et al., Kemppainen et al., and Herak et al. are found to render claims 1-4, 6-7, 9, and 11-15 obvious.
The modified method is similar to the claims below:
Regarding claim 5: the removal of excess water in step d) of claim 1 is further stipulated to be “carried out by hydraulic extrusion”. Kemppainen et al. only teaches pressing the hot water-extracted biomass, and not specifically by hydraulic extrusion.
Nonetheless, hydraulic extrusion is known in the art to be one technique of pressing a biomass material as supported by Xing et al.. Xing et al. teaches that pressing devices used for pressing plants that are subsequently extracted include devices driven by hydraulic pressure and screw extrusion (par. [0028]). Poggenpohl shows an example of a hydraulic extrusion press comprising at least one ram that is driven by hydraulic oil from a main line and a hydraulic control pressure. The hydraulic control pressure is utilized to control pressure by way of control oil (Abstract, par. [0033]-[0035] and [0042]). Based on the teachings of Xing et al. and given that hydraulic extrusion allows control of the amount of pressure applied, a person with ordinary skill in  See MPEP § 2143 and KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007).		
Claim 5 is thus obvious over Garrett et al. in view of Wang et al., Parekh et al., Kemppainen et al., Herak et al., Xing et al., and Poggenpohl.
Regarding claim 8: the removal of excess water in step f) is further required to be “carried out using hydraulic press”. Garrett et al. only teaches dewatering the biomass solids with the aid of a screw press prior to liquefaction.
But as explained above, Xing et al. teaches that hydraulic pressure is a known pressing technique and Poggenpohl provides an example of hydraulic extrusion press that can be employed in a pressing process. Hence, it would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to use the hydraulic extrusion press of Poggenpohl in the modified method and predict that it would facilitate dewatering of the pretreated biomass before liquefaction. Id.

Claims 1-4, 6-7, and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Garrett et al. (Pub. No WO 2013/082616 A2) in view of Wang et al. (Pub. No. US 2015/0329887 A1), Parekh et al. (Pub. No. US 2010/0268000 A1; IDS cited), Kemppainen et al. (Bioresource Technology 2012, Vol. 117, pages 131-139; IDS cited), Herak et al. (Pub. No. US 5,627,269), and Tolan et al. (Pub. No. US 2018/0363017 A1).
The teachings of Garrett et al., Wang et al., Parekh et al., Kemppainen et al., and Herak et al. are described previously and applied herein. These prior art are found to render claims 1-4, 6-7, 9, and 11-15 obvious.
The modified method is comparable to the following claims:
Regarding claim 10: the neutralization of slurry in step h) is specified to be “carried out using ammonia solution”.
Garrett et al. does not specify how the pretreated biomass is neutralized.
It is known in the art, however, that neutralization is typically achieved by adding an acid or base depending on the pH of the material. For example, Tolan et al. teaches adding a base like ammonia to increase the pH and/or neutralize a pretreated biomass such that the final pH is compatible with the enzyme(s) used in the subsequent enzymatic hydrolysis (par. [0139]). Since one of the pretreatments in the modified method is acid hydrolysis, a person with ordinary skill in the art before the effective filing date of the claimed invention would have neutralized the pretreated biomass by adding ammonia prior to liquefaction. It can be expected that the addition of ammonia would neutralize the acid and steam pretreated biomass and ensure that the pH of said biomass would allow the hydrolyzing proteins like cellulases and hemicellulases to remain active. Combining prior art elements according to known methods to yield predictable results. Id.
et al. in view of Wang et al., Parekh et al., Kemppainen et al., Herak et al., and Tolan et al..

Conclusion
	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE F PAGUIO FRISING whose telephone number is (571)272-6224. The examiner can normally be reached on Monday-Friday, 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the 





/Michelle F. Paguio Frising/Primary Examiner, Art Unit 1651